UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:BNY Mellon Absolute Insight Funds, Inc. Address of Principal Business Offices(No. & Street, City, State, Zip Code): c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Telephone Number (including area code):(212) 922-6000 Name and address of agent for service of process: Jeff Prusnofsky, Esq. The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Copy to: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes [X] No [] Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification to be duly signed on its behalf in the City of New York and State of New York on the 3rd day of March, 2015. BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. By: /s/ Jeff Prusnofsky Name: Jeff Prusnofsky Title: Director Attest: /s/ James Bitetto Name: James Bitetto Title: Assistant Secretary
